Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US. Pub. No.: 20170063531 A1 in view of Appenzeller et al. (Hereinafter referred to as Appenzeller, US. Pub. No.:  20060010324 A1).

As per claim 1: 
Sullivan discloses an apparatus for providing decrypted data, the apparatus comprising:
at least one processor (Figure 3: 1320); and

receive, from a first computing device, a data decrypt request to decrypt encrypted data, the data decrypt request comprising a user key (0023: The encrypted data 125 may be received as a request to decrypt the data and the request may also include metadata that allows the data to be decrypted assuming the appropriate user credentials are provided or are available. For example, the request may include the set of multiply-encrypted data keys and the encrypted data key encryption keys. The request may also include the list of users that are authorized to participate in the decryption and the minimum number of unique user keys needed for decryption; 0024: the encryption and decryption server 110 determines the combination of users and their respective keys to use for decryption and uses the user keys of those users to decrypt the appropriate data key encryption keys; 0046-0047: the decryption module 220 receives the decryption request 1030 that includes the piece of encrypted data to decrypt);
determine that the user key is associated with a key that comprises a server key (0047: only registered users are allowed to decrypt data and/or only registered users with certain status (e.g., such as administrators); 0048: the decryption module determines whether there are enough users that have delegated permission to the server to use their private keys on their behalf);
decrypt the server key using the user key (0050: The user 1 private key 1240 is used to decrypt 1244 the encrypted data KEK for user1 1242 thereby revealing the data KEK for user1 
decrypt the encrypted data using the decrypted server key (0050: The data KEK for user 1 1220 is used to decrypt 1218 the encrypted data key 1224 thereby revealing the data key 1214. The data key 1214 is used to decrypt 1212 the encrypted data 1210 thereby revealing the decrypted data 1216); and
permit access to the decrypted data by the first computing device (0047: the decryption module verifies that the user making the request is authorized to decrypt the piece of data).

Sullivan does not explicitly disclose association of the user key with the key is a key hierarchy. Appenzeller, in analogous art however, discloses association of the user key with the key is a key hierarchy (0086-0087: In large organizations, it may be useful to use a hierarchical arrangement to limit the extent to which various components of the organization must trust each other, a hierarchical security arrangement may also make it easier to deploy intranets 16 within the organization; 0098: One or more decryption servers may be used in a system 10 that is based on a hierarchical key generator architecture; 0116: If desired, a hierarchical mechanism may be used to sub-divide recipient identities).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the user key in the data decryption request disclosed by Sullivan to include association of the user key with the key is a key hierarchy. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a hierarchical key generator 

As per claim 2:
Sullivan discloses wherein the at least one non-transitory memory stores instructions that, when executed by the processor, further configure the apparatus to:
determine that the user key is associated with the key hierarchy that comprises the server key and a plurality of other user keys (0024: the encryption and decryption server 110 determines the combination of users and their respective keys to use for decryption and uses the user keys of those users to decrypt the appropriate data key encryption keys. 0048:  the decryption module determines whether there are enough users (at least to the minimum number of users required as specified in the key store) that have delegated permission to the server to use their private keys on their behalf); and
decrypt the server key using the user key or a key of at least one of the other user keys (0049: if the key store indicates that two of the users 1, 2, and 3 are needed to decrypt the data and users 1 and 3 have delegated use of their respective private keys, the decryption module 220 uses those respective private keys to decrypt the encrypted data key encryption keys (also stored in the key store) for users 1 and 3 respectively).

As per claims 8-9:


As per claims 15-16:
Claims 15-16 are directed to a computer program product for providing decrypted data, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions, in execution with a processor having substantially similar claimed features corresponding to claims 1-2 respectively and therefore claims 15-16 are rejected with the same rationale given above to reject corresponding limitations of claims 1-2.

Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US. Pub. No.: 20170063531 A1 in view of Appenzeller et al. (Hereinafter referred to as Appenzeller, US. Pub. No.:  20060010324 A1) in further view of Dmitrienko et al. (Hereinafter referred to as Dmitrienko, US. Pub. No.: 20140365781 A1).

As per claim 4:
Sullivan discloses wherein the at least one non-transitory memory stores instructions that, when executed by the processor, further configure the apparatus to:

derive a user key from the password; determine that the password derived user key is associated with the key (0025: the user supplies access credentials (e.g., username and password) and the encryption and decryption server 110 verifies that the access credentials are correct. If they are correct, a key is derived that is used to decrypt their user key that is then available for the encryption and decryption server 110 to use; 0028: the account creation module 210 derives a password key from the user's password and a salt using a key derivation function. For example, the account creation module 210 uses the key derivation function 335 that takes as input the user password 325 and the password key derivation salt 330 to produce the password key 340); and
decrypt the server key using the password derived user key (0024: the encryption and decryption server 110 may determine whether access credentials presented by the requesting user is valid and/or whether the requesting user is an administrator or otherwise authorized to decrypt the requested data; 0047: the request validation module 1015 may verify 1035 the username/password of the requestor and/or access a list of users that are authorized for decryption e.g., an administrator list). Sullivan does not explicitly disclose association of the user key with the key is a key hierarchy. Appenzeller, in analogous art however, discloses association of the user key with the key is a key hierarchy (0086-0087; 0098; 0116) for the same rationale provided above.


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the received password disclosed by Sullivan and Appenzeller to include the received password from user is associated with the first computing device. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide an easier delegation of access rights to a resource may be enabled by introducing a delegated token which enable a user to delegate his or her access rights to a specific resource to another user, the delegated user, with or without interaction with a central issuing authority or an issuing system as suggested by Dmitrienko (0009).

As per claim 5:
Sullivan discloses wherein the at least one non-transitory memory stores instructions that, when executed by the processor, further configure the apparatus to: responsive to 
Sullivan and Appenzeller do not explicitly disclose transmit an authentication question to the first computing device, receive a reply to the authentication question; compare the reply to a corresponding answer; and responsive to the reply matching the corresponding answer. Dmitrienko, in analogous art however, discloses transmit an authentication question to the first computing device (00147: the issuer registering challenge value); receive a reply to the authentication question (00146-00147: calculated user registration check value based on [0147] the issuer registering challenge value); compare the reply to a corresponding answer; and responsive to the reply matching the corresponding answer, (0165: verifying if the received issuing check value .sigma..sub.iss corresponds to a calculated issuing check value based on [0166] the user-specific issuer authentication key); the derived user key from the answer (0170: storing S360 the received user-specific resource authentication key K.sup.U,R.sub.Auth and verifying S340 if the received issuing check value .sigma..sub.iss corresponds to the calculated issuing check value may be performed in the trusted environment or compartment 220, 230 of the device 120).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the received 

As per claim 6:
Dmitrienko discloses wherein the at least one non-transitory memory stores instructions that, when executed by the processor, further configure the apparatus to:
permit access to the decrypted data based upon a time period falling within an allowed time period of an access rule (0028: Delegated keys may be subject to access control policies and limit access rights to a specified timeframe or a limited number of entrances; 0034: The electronic keys may be subject to access control policies, which can limit the scope of the access rights based on the usage context, defined to be time constrained, for instance, to be valid only during working hours, or allow access only for a limited number of times, to name just a few possible policies). 

As per claim 7:

permit access to the decrypted data based upon one or more access rules, wherein the one or more access rules indicate a maximum number of access requests permitted within a predetermined period of time (0028: Delegated keys may be subject to access control policies and limit access rights to a specified timeframe or a limited number of entrances; 0034: The electronic keys may be subject to access control policies, which can limit the scope of the access rights based on the usage context, defined to be time constrained, for instance, to be valid only during working hours, or allow access only for a limited number of times, to name just a few possible policies). 

As per claims 12-13 and 18-20:
Claims 12-13 and 18-20 are directed to a computer implemented method for providing decrypted data and a computer program product for providing decrypted data, claims 12-13 and 18-20 having substantially similar claimed features corresponding to limitations of claims 4-6 respectively and therefore claims 12-13 and 18-20 are rejected with the same rationale given above to reject corresponding limitation of claims 4-6.

As per claim 14:
Claim 14 is directed to a computer implemented method for providing decrypted data, claim 14 is having substantially similar claimed features corresponding to claim 7 and therefore .

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the following particular features taken as a whole with the base claims: 
In claims 3, 10 and 17: determine that the user key is associated with the key hierarchy that comprises the server key and a plurality of other user keys; decrypt at least one of the plurality of other user keys using the user key; receive, from a second computing device associated with the at least one of the plurality of other user keys, a second data decrypt request to decrypt the encrypted data; receive from the second computing device, a second user key; and decrypt the server key using the second user key.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.